Citation Nr: 0724597	
Decision Date: 08/09/07    Archive Date: 08/20/07	

DOCKET NO.  04-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1959 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Houston, Texas, that confirmed and continued a 
noncompensable disability rating for the veteran's bilateral 
hearing loss.  The Board notes that the evidence of record 
reveals that service connection is also in effect for 
tinnitus.  A 10 percent rating has been in effect since May 
1990.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.

2.  The competent medical evidence of record reflects that 
the veteran's bilateral hearing loss is manifested by Level I 
hearing impairment in the left ear and Level I hearing 
impairment in the right ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.3, 4.7, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim, the Board initially finds that VA 
has met all statutory and regulatory notice and duties and 
provisions as acquired by Veterans Claim Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) stated in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  It is 
the concensus opinion within VA that claims for increased 
ratings also require adequate notification and assistance.

Communications of records from the RO satisfy these mandates.  
In a March 2005 communication, the veteran was informed that 
it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  He was told what the evidence 
had to show to establish an increased evaluation and he was 
told how he could help and how VA would help in developing 
his claim.  He was not provided with information pertaining 
to the degree of disability or the effective date of a 
disability award, but since the appeal is being denied, there 
is no prejudice to him in this regard.  The Board notes that 
in the supplemental statement of the case in April 2006, the 
veteran was provided with information with regard to how 
hearing impairment is evaluated by VA.  

With regard to the duty to assist the veteran in developing 
his claim, in an April 2006 statement he indicated that he 
had no other information or evidence to give VA to 
substantiate his claim.  The record reveals that there are 
both private and VA audiological evaluation reports of 
record.  Further, the veteran had the opportunity to provide 
testimony on his behalf in a July 2006 hearing at the Houston 
RO.  He also gave testimony before the undersigned in a video 
conference hearing in June 2007.  Transcripts of both hearing 
proceedings are of record and have been reviewed.  
Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the VCAA.

Pertinent Law and Regulations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations arise under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
VA's Rating Schedule due to numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
provides a table (VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Testing 
for hearing loss is conducted by a State licensed 
audiologist, including a controlled speech discrimination 
test (Maryland CMC).

The evaluation is based upon the combination of the percent 
of speech discrimination in the pure tone threshold average 
which is the sum of the pure tone threshold at 1000, 2000, 
3000, and 4000-Hertz, divided by 4.  See 38 C.F.R. § 4.85.  
Table VII in the Rating Schedule is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal rows representing the ear having better hearing 
and the vertical columns representing the ear having the 
poorer hearing.  The percentage evaluation is indicated where 
the row and the column intersect.  Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, and so forth, or 
when indicated under the provisions of 38 C.F.R. § 4.86.  See 
38 C.F.R. § 4.85(c).  Copies of the pertinent tables were 
provided to the veteran in the April 2006 supplemental 
statement of the case.

When the pure tone threshold in each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either table 
VI or table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. 
§ 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI, or 
VIa, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  See 
38 C.F.R. § 4.86(b).

The veteran can attest to factual matters of which he has 
firsthand knowledge, for example, experiencing pain, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions.  Accordingly, his statements regarding the 
severity of his hearing loss are not competent, at least as 
to the measurable level of hearing loss that must be provided 
by the appropriate testing for VA rating purposes.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In other words, 
even though a veteran is competent to report that he has 
difficulty hearing, he is not competent to state the level of 
hearing loss at the specific decibel levels required for 
evaluation under VA's Rating Schedule.





Factual Background and Analysis.

The pertinent medical evidence of record includes the report 
of a VA audiologic examination accorded the veteran in June 
2003.  At that time pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
40
70
85
54
LEFT
25
45
85
80
59

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
Under the rating criteria, the examination results constitute 
level I hearing in the right ear and level II in the left 
ear.  When combined, the result is a noncompensable or 0 
percent disability evaluation.

Also of record is the report of a July 2003 audiogram done at 
a private facility.  The test showed mild to very severe 
sensorineural hearing loss bilaterally.  Pure tone threshold 
average was listed as 60 decibels in the right ear with a 
speech recognition ability of 84 percent.  In the left ear 
the pure tone threshold average was given as 35 decibels with 
a speech recognition ability of 92 percent.  These results 
constitute level III hearing in the right ear and level I in 
the left ear.  When combined, the result remains a 
noncompensable or 0 percent disability evaluation.  

Also of records is a March 2005 audiologic examination 
report.  Circumaural earphones were used.  Notation was made 
of mild to severe sensorineural hearing loss bilaterally.  
Speech recognition percentages were not provided.

The evidence also includes the report of a December 2005 
authorized audiologic evaluation.  The veteran stated that he 
used VA issued digital hearing aids.  He did not have them on 
at the time of the current examination.  It was indicated 
there was no functional impairment resulting from his hearing 
loss and it was related that the condition did not cause any 
time lost from work.

On diagnostic testing, pure tone thresholds, in decibels, 
were as follows:

On an authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
20
40
70
70
50
LEFT
20
45
75
75
53.75

Speech audiometry revealed speech recognition ability, using 
the Maryland CMC word list, as 100 percent in the right ear 
and 96 percent in the left ear.  Under the rating criteria 
the examination results again constitute level I hearing in 
the left ear and level I hearing in the right ear.  When 
combined, the result remains a noncompensable or zero percent 
disability evaluation.

In view of the foregoing, the evidence is against the claim 
for a compensable disability rating for the veteran's 
bilateral hearing loss.  Accordingly, the benefits sought on 
appeal must be denied.  Should the veteran experience any 
further degradation in his hearing loss, he may file another 
claim for increased rating at that time.  At the hearing 
before the undersigned, the veteran essentially indicated 
that he was able to hear normal conversation, but only had 
difficulty in the high frequency range (transcript, page 6).

ORDER

A compensable disability rating for bilateral hearing loss is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


